Citation Nr: 1702317	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-21 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a herniated disc of the lumbar spine, status post partial discectomy with scars. 


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 











INTRODUCTION

The Veteran served on active duty from July 2003 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In his August 2013 VA Form 9, the Veteran requested a Travel Board hearing.  In a September 2016 letter sent to the Veteran's address in Clayton, North Carolina, the RO notified the Veteran of his hearing, which was scheduled for November 1, 2016 at the Winston-Salem RO.  The letter was returned to the RO in October 2016 as undeliverable.  Nonetheless, the RO mailed a reminder notice dated October 27, 2016 to the same North Carolina address.  The reminder notice was also returned to the RO as undeliverable.  However, an August 2014 VA Form 21-0820 indicates the Veteran moved to Washington state.  Likewise, the record reflects that on November 16, 2016 the RO identified a new address for the Veteran in Hooper, Utah.  

The Board finds the Veteran was not properly notified of his scheduled hearing because the RO mailed two notices to the Veteran's North Carolina address despite having evidence which suggested the Veteran had moved as early as August 2014.  As such, a remand of this case is warranted to reschedule the desired hearing and provide proper notice to the Veteran. 




Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal, and ensure notice of the date, time, and place of the hearing, is sent to the Veteran in advance of his hearing.  All correspondence pertaining to this matter should be associated with the claims file. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




